Citation Nr: 0122065	
Decision Date: 09/05/01    Archive Date: 09/11/01

DOCKET NO.  00-08 050	)	DATE
	)
	)
                       
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an effective date prior to March 26, 1999, for 
the grant of non-service-connected pension benefits.  



WITNESSES AT HEARING ON APPEAL

The veteran, his son and daughter



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from May 1950 to December 
1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 RO decision which granted the 
veteran nonservice-connected pension benefits and assigned an 
effective date of March 26, 1999 for the award of benefits.  

In May 2001, the veteran, with the assistance of his son and 
daughter, testified at a hearing in Washington, D.C., 
conducted by the undersigned Member of the Board.  

The testimony, in part, concerned a disagreement with the 
amount of nonservice-connected pension to which the veteran 
was entitled, particularly as it related to an alleged recent 
overpayment of pension in his account.  Additional evidence 
pertaining to these issues was received at the hearing.  

However, the issues regarding the amount of nonservice-
connected pension benefits and the reported overpayment 
created in the veteran's account have not been developed by 
the RO and are not in proper appellate status.  

Thus, as these matters are not inextricably intertwined with 
the effective date issue currently on appeal, they are 
referred to the RO for further appropriate consideration.  



FINDINGS OF FACT

1.  The veteran's initial claim for nonservice-connected 
pension benefits was received by the RO in September 1997.  

2.  In a January 23, 1998 letter, the RO informed the veteran 
of a deferral of a decision on his pension claim and 
requested that he furnish information regarding his 
employment and education history on VA Form 21-527; he did 
not respond with such information within a year after the 
request, and abandoned his claim.  

3.  A new claim for nonservice-connected pension benefits 
(i.e., VA Form 21-527,  Income-Net Worth and Employment 
Statement) was received by the RO on March 26, 1999, and this 
(together with other evidence then on file and to be later 
added) included information the RO had previously requested 
to establish pension benefits.

4.  In September 1999, the RO granted nonservice-connected 
pension benefits and assigned an effective date of March 26, 
1999 for the award.  



CONCLUSION OF LAW

An effective date prior to March 26, 1999, for the grant of 
nonservice-connected pension benefits is not assignable.  38 
U.S.C.A. §§  5110, 5105, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.158, 3.400 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty from May 1950 to December 
1953.  

On September 8, 1997, the RO (in Washington, D.C.) received 
the veteran's claim for nonservice-connected pension 
benefits.  On the VA Form 21-526, Veteran's Application for 
Compensation or Pension, he indicated that his sole source of 
income was monthly Social Security benefits.  (Later in the 
month, the RO in Washington, D.C. forwarded the claim to the 
RO in Roanoke.)  

In December 1997, the RO received the veteran's private 
medical treatment records. 

In a January 1998 rating action, the RO in part deferred a 
decision on the veteran's claim for pension benefits on the 
basis that additional information regarding his employment 
and education history was needed from him.  In a January 23, 
1998 letter, the RO informed the veteran of its deferred 
decision and requested that he furnish information regarding 
his employment and education history.  

The RO notified him that, if he wished to be considered for 
pension benefits, he needed to complete and return VA Form 
21-527 (which was enclosed), preferably within 60 days but 
certainly within one year of the date of the letter or else 
the benefits, if entitlement was established, would not be 
paid prior to the date of its receipt.  He was given a toll 
free telephone number to call if he had any questions.  

In a February 1998 letter to the RO, the veteran stated he 
wanted more information about the RO's action to defer a 
decision on his pension claim.  He requested that someone 
telephone him to help him "understand better what the 
process is once one has been placed in this deferred 
status."  

In a May 1998 letter, the RO informed the veteran that it had 
denied his claim for nonservice-connected pension benefits on 
the basis that he had not furnished requested information.  
The RO indicated that, in making the decision it took into 
account the veteran's claim (VA Form 21-526) received in 
September 1997 and its January 1998 letter to him, informing 
him of a deferred decision until additional information 
employment and education history was obtained from him on a 
VA Form 21-527.  He was given a toll free telephone number to 
call if he had any questions.  

On March 26, 1999, the RO received the veteran's VA Form 21-
527, Income-Net Worth and Employment Statement.  On the form, 
the veteran indicated he was retired, had completed three 
years of high school, and derived income from the Social 
Security Administration ($612 monthly) and wages ($5,508 
annually).  

In an April 1999 letter, the RO informed the veteran that it 
had denied his claim for nonservice-connected pension 
benefits on the basis that his family income (from Social 
Security and other monthly income) exceeded the income 
pension limit of $8,778 established by law.  

On a May 1999 Improved Pension Eligibility Verification 
Report (EVR), the veteran reported that his sole income was 
from Social Security ($7,776 annually).  

In July 1999, the RO contacted the veteran by telephone 
regarding the status of his pension claim.  In that call, the 
veteran stated that he did not know what income was reported 
as $5,508 annually on his VA Form 21-527, dated in March 
1999, and that his sole income was Social Security benefits 
($648 a month).  He added that he last worked in 1995, when 
he retired at the age of 62.  

In August 1999, the veteran underwent three different VA 
examinations.  

In a September 1999 decision, the RO granted nonservice-
connected pension benefits and assigned an effective date of 
March 26, 1999 for the award of these benefits.  The decision 
was based on the veteran's VA Form 21-527 dated in March 
1999, the report of the telephone call made by the RO to the 
veteran in July 1999, and medical records (VA examinations 
and private treatment records).  

In a September 1999 letter, the RO informed the veteran of 
the award of nonservice-connected pension benefits, with 
compensation payable effective April 1, 1999.  (In 
determining the amount of pension, the only income that was 
counted was from Social Security.)  

In November 1999, the RO received a letter from the veteran, 
indicating a concern over the effective date of his pension 
award.  He alleged there was a discrepancy and asserted his 
"original claim date was established in July of 1997."  He 
stated that his original claim was completed at the RO in 
Washington, D.C.  He requested the RO to acknowledge July 
1997 as the date that his original claim was received.  

In a November 1999 letter, the RO responded to the veteran's 
letter by addressing his concerns and explaining the 
assignment of the effective date.  The RO stated that the 
original pension claim was received on September 8, 1997 (at 
the RO in Washington, D.C.); that in January 1998 the veteran 
was notified that a decision on his claim for pension 
benefits was deferred pending receipt of information from him 
regarding his employment and education history; that he was 
informed in January 1998 he had to submit the requested 
information within one year or else benefits would not be 
paid prior to the date of its receipt; and that he did not 
submit the requested information until March 26, 1999, when 
his VA Form 21-527 was received.  

In a January 2000 statement, the veteran expressed his 
disagreement with the effective date assigned for the award 
of pension benefits.  He stated there was a discrepancy over 
the date of receipt of his VA Form 21-527.  He claimed he 
submitted the VA form prior to the January 1999 deadline, 
most likely in March 1998.  He believed that his VA Form 21-
527 received on March 26, 1999 was the second such form he 
sent to the RO.  

On his Substantive Appeal (VA Form 9) received in April 2000, 
the veteran stated that he was certain he submitted VA Form 
21-527 to the RO "well before the due date" and that it 
appeared his form had been misplaced.  He alleged that he had 
called to inquire about the status of his pension claim and 
was informed that his VA Form 21-527 had not been received.  
He stated that he had sent yet another form on March 21 and 
that a denial letter was then sent to him on May 13, 1998.  

At the May 2001 hearing in Washington, D.C., the veteran 
testified, with the assistance of his son and daughter, that 
he originally filed a claim for nonservice-connected pension 
benefits in 1995 (about the time he began receiving Social 
Security benefits in 1995) and was told in 1997 that he 
needed to submit VA Form 21-526, which the RO subsequently 
received in September 1997.  


II.  Analysis

The veteran claims that an earlier effective date for the 
grant of nonservice-connected pension benefits is warranted.  
The claims file shows that through its discussions in the 
rating decision and statement of the case the RO has notified 
him of the criteria used in its determination and of the 
evidence needed to substantiate his claim.  

Additionally, the veteran has been afforded a hearing before 
a Member of the Board in May 2001.  Accordingly, the Board is 
satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  Again, on further review, the Board finds 
no basis of additional assistance to comply with the duty to 
assist.  

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of the veteran's willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282 (1992); 38 C.F.R. 
§§ 3.340(b), 4.15.  

The effective date of an evaluation and award of disability 
pension based on an original claim will be the date of 
receipt of claim or date on which the veteran became 
permanently and totally disabled, if the claim is filed 
within one year from such date, whichever is to the advantage 
of the veteran, provided that an award of pension may not be 
effective prior to the date entitlement arose.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(1).  

Where evidence requested in connection with a claim is not 
furnished within one year after the date of the request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, pension based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158(a).  

The veteran contends that he is entitled to an effective date 
prior to March 26, 1999 for the grant of nonservice-connected 
pension benefits.  He essentially claims that he is entitled 
to a retroactive effective date of September 1997, when he 
initially filed a claim for nonservice-connected pension 
benefits.  

The record shows that the RO received the veteran's claim for 
pension benefits initially on September 8, 1997.  In January 
1998, the RO requested additional information concerning 
employment and education history from the veteran in 
connection with his claim.  He was also notified at that time 
that he must submit the requested information not later than 
a year or else his benefits, if subsequently established, 
would be effective from the date of the receipt of such 
information.  Although in a February 1998 letter the veteran 
desired to know more about the process on his claim once the 
RO had placed it in a deferred status, he nevertheless failed 
to respond to the RO's information request until more than a 
year later.  He also failed to respond to a May 1998 letter 
of the RO, informing him that his pension claim was denied on 
the basis of failure to provide information requested in 
January 1998.  As a result, the veteran effectively abandoned 
his claim, and pension benefits may be awarded no earlier 
than the date of VA receipt of a new claim.  38 C.F.R. § 
3.158; Morris v. Derwinski, 1 Vet. App. 260 (1991).  

The question then becomes what is the date of the new claim.  
The next submission of evidence pertinent to his pension 
claim (i.e., VA Form 21-527) was received by the RO on March 
26, 1999.  The Board finds that March 26, 1999 is the date of 
receipt of a new claim, after a prior claim had been 
abandoned by failure to timely submit requested evidence, and 
is therefore the proper effective date of the award of 
nonservice-connected pension benefits.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

Furthermore, the Board finds that the RO correctly made 
payment, pursuant to the award, effective on April 1, 1999, 
in accordance with legal authority that mandates that the 
period of payment is to commence on the first of the month 
following the month in which the award became effective.  38 
U.S.C.A. § 5111; 38 C.F.R. § 3.31.  

The Board has noted the veteran's assertions in statements 
received in January 2000 and April 2000 that he submitted VA 
Form 21-527 initially sometime in March 1998 (prior to the 
January 1999 deadline for such information) after he had 
called to inquire about the status of his claim, and that the 
VA had misplaced this record.  However, there is no evidence 
of VA receipt of such form prior to March 26, 1999.  

Furthermore, the only record of telephone contact between the 
VA and the veteran occurred in July 1999 when the RO called 
him to clarify employment and income information.  The Board 
has also noted the veteran's contention at his hearing that 
he originally filed a claim for nonservice-connected pension 
benefits in 1995 when he began receiving Social Security 
benefits.  Again, there is no documentation in the claims 
file which shows that this is the case.  

The Board has considered the veteran's statements concerning 
misplaced or missing records.  However, the Board must be 
guided by the objective evidence in the file.  The initial 
application for pension benefits of record was received by 
the RO on September 8, 1997, but the veteran is shown to have 
abandoned this claim.  He reopened his claim with the 
submission of VA Form 21-527 on March 26, 1999.  

In September 1999, the RO granted nonservice-connected 
pension benefits and assigned an effective date of March 26, 
1999, the date of receipt of the new claim after the prior 
claim had been abandoned.  The Board concurs with the RO's 
decision.  Accordingly, an effective date for the grant of 
nonservice-connected pension earlier than March 26, 1999 is 
not assignable.

The relevant facts are not in dispute, and the law, not the 
evidence, is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to an earlier 
effective date for nonservice-connected pension benefits, and 
the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).



ORDER

The claim for an effective date prior to March 26, 1999, for 
the grant of non-service-connected pension benefits is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

